 


109 HRES 842 EH: Providing for consideration of the bill (H.R. 5254) to set schedules for the consideration of permits for refineries.
U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 842 
In the House of Representatives, U. S., 
 
June 7, 2006 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5254) to set schedules for the consideration of permits for refineries. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 5254) to set schedules for the consideration of permits for refineries. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit.  
 
Karen L. HaasClerk. 
